DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/07/2022 has been entered. Claim(s) 1-14 remain pending and have been examined below.

	Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. The Applicant has argued the following points:
Regarding claim 1, on page 5, that Mizutani is unrelated prior art and is does not suggest using the acoustic sensor to determine a position of the sensor.
On page 6, that the amount of slip of Watanabe does not define an angular amount of rotation of the crankshaft.
Regarding claim 7, on page 6, that claims 7-9 are patentable for the same reasons as claim 1.
Regarding claim 10, on page 7, that the combination does not teach the change in electrical power consumed by the spindle drive motor and that the power consumption is related to the position because it is related to the slippage.
	Respectfully the Office disagrees for the following reasons:
In response to applicant's argument that that the acoustic sensor of Mizutani is not used for determining a position, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the acoustic sensor is capable of determining position because there is no structural differentiation between the recited prior art acoustic sensor and the claimed acoustic sensor.
Watanabe teaches that the crankshaft slips and must reset the grinding, therefore the amount of slip is known and is a defined angular amount. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., purposely rotated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 7 is still rejected for the same reasons as claim 1 by reasoning in A and B above.
Mizutani clearly states that the microprocessor measures the signal from 26, where a signal is electrical and the monitoring of a signal shows that there is a change in the electrical signal, therefore, the monitoring of a signal is monitoring the change in electrical fluctuation which is the power consumption of the sensor and therefore reads on the claim. For why the slippage is a defined angular amount, see item B, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US Patent No. 8,172,644) in view of Watanabe (US Patent No. 11,117,240), hereinafter referred to as Mizutani and Watanabe, respectively.
	Regarding claim 1 (Original), Mizutani discloses in figure 1, a grinding machine (10) including one or more grinding wheels (21), comprising: 
	a workpiece holder (13 and 14) that releasably holds (col 4, lines 6-9, 14 releases W) a crankshaft (W) and is configured to rotate the crankshaft about a longitudinal axis (col 4, lines 4-6, 13 rotatably carries W);
	a spindle assembly (20), that is moveable in at least two directions (col 3, 61-62, 20 moves in X-axis and thus in the forward direction and in the backward direction and thus moves in two directions), including a spindle shaft (23) and a grinding wheel (21) attached to the spindle shaft (23); and 
	an acoustic emission sensor (col 4, lines 22-26, 26) coupled to the grinding machine (col 4, lines 22-26, 26 is at least in contact by intermediate member to spindle 23), wherein the grinding machine is configured to monitor an output signal from the acoustic emission sensor (col 4, lines 61-63, the signal from 26 is fed into 40), move the grinding wheel into contact with the crankshaft at a first angular position (col 4, lines 22-26, 21 contacts W at a first angular position in the rough grinding step), detect contact between the grinding wheel and the crankshaft based on the output signal (col 4, lines 22-26), determine a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (col 4, line 64 – col 5, line 21, 40 controls the movement and position of the grinding wheel to the workpiece), move the grinding wheel away from the crankshaft (col 14, lines 41-52, 108 which controls the movement of 21 moves away), move the grinding wheel into contact with the crankshaft at a second angular position (col 14, lines 41-52, 108 moves back to the starting position), determine a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (col 4, lines 22-26, 22 contacts W for the finishing grinding step), and determine a position of a crankshaft surface (col 4, line 64 – col 5, line 21, 40 controls the movement and position of the grinding wheel to the workpiece).
	Mizutani does not explicitly disclose rotating the crankshaft a defined angular amount.
	Watanabe teaches in figures 1 and 2B, a grinding machine including one or more grinding wheels, comprising: 
	a workpiece holder (13 and 17) that releasably holds a crankshaft (col 4, lines 3-23) and is configured to rotate the crankshaft about a longitudinal axis (col 4, lines 3-23, rotationally driven by 16);
	a spindle assembly (21), that is moveable in at least two directions (col 4, lines 24-32, 21 is movable in the forward direction and in the rearward direction, making 21 movable in two directions), including a spindle shaft (24) and a grinding wheel (23) attached to the spindle shaft (23 is attached to 24); and 
	an acoustic emission sensor (col 8, lines 45-49, AE), wherein the grinding machine is configured to monitor an output signal from the acoustic emission sensor (col 8, lines 45-49), move the grinding wheel into contact with the crankshaft at a first angular position (S11), detect contact between the grinding wheel and the crankshaft based on the output signal (S12), determine a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (S13, where the rotational phase give a position of the grinding wheel), move the grinding wheel away from the crankshaft (S19), rotate the crankshaft a defined angular amount (S19 happens when the crankshaft is rotated a defined angular amount of slip, a number of rotations at a lower rate to grind to an end point which a set number of rotations which is a defined angular amount), move the grinding wheel into contact with the crankshaft at a second angular position (S19 re-engages the crankshaft and then S11 is repeated if S20 determines that grinding is not complete), determine a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (S12 is repeated), and determine a position of a crankshaft surface (S13 is repeated if S20 determines that grinding is not complete).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani with the teachings of Watanabe to incorporate rotating the workpiece a defined angular amount between determining the position of the first contact and the determining the position of the second contact because rotating the workpiece a defined angular amount enables the device to determine if slip of the workpiece has happened (col 2, lines 7-10, summarized).
	Regarding claim 3 (Original), Mizutani as modified further discloses the grinding machine recited in claim 1, wherein the acoustic emission sensor is coupled to an exterior surface of the grinding machine (col 4, lines 22-26, 26 is beside 23 and is therefore on an exterior surface of the grinding machine).
	Regarding claim 6 (Original), Mizutani as modified further discloses the grinding machine recited in claim 1, wherein the workpiece holder comprises a headstock (13) and a footstock (14).
	Regarding claim 7 (Original), Mizutani discloses a method of determining a grinding wheel position, the steps comprise: (a) determining an angular position of a crankshaft held by a workpiece holder (col 4, lines 22-26, 21 contacts W at a first angular position in the rough grinding step); (b) moving a grinding wheel coupled with a spindle shaft toward the crankshaft (col 4, lines 22-26, 21 contacts W at a first angular position in the rough grinding step); (c) monitoring an acoustic emission sensor as the grinding wheel moves toward the crankshaft before grinding begins (col 4, lines 61-63, the signal from 26 is fed into 40); (d) detecting when the grinding wheel contacts the crankshaft based on output from the acoustic emission sensor (col 4, lines 61-63, the signal from 26 is fed into 40); (e) moving the grinding wheel away from the crankshaft (col 14, lines 41-52, 108 which controls the movement of 21 moves away); (g) moving the grinding wheel toward the crankshaft at the second angular position (col 14, lines 41-52, 108 moves back to the starting position); (h) monitoring the acoustic emission sensor as the grinding wheel moves toward the crankshaft at the second angular position before grinding begins (col 4, lines 61-63, the signal from 26 is fed into 40 at start up); (i) detecting when the grinding wheel contacts the crankshaft at the second angular position based on output from the acoustic emission sensor (col 4, lines 22-26, repeated for fine grinding); (j) determining a position of the grinding wheel based on steps (d) and (i) (col 4, line 64 – col 5, line 21, 40 controls the movement and position of the grinding wheel to the workpiece).
	Mizutani does not explicitly disclose step (f) rotating the workpiece a defined angular amount to a second angular position.
	Watanabe teaches in figure 2B, a method of determining a grinding wheel position, the steps comprise: (c) monitoring an acoustic emission sensor as the grinding wheel moves toward the crankshaft before grinding begins (col 8, lines 45-49); (d) detecting when the grinding wheel contacts the crankshaft based on output from the acoustic emission sensor (S12); (e) moving the grinding wheel away from the crankshaft (S19); (f) rotating the workpiece a defined angular amount to a second angular position  (S19 happens when the crankshaft is rotated a defined angular amount of slip, a number of rotations at a lower rate to grind to an end point which a set number of rotations which is a defined angular amount); (g) moving the grinding wheel toward the crankshaft at the second angular position (S19 re-engages the crankshaft and then S11 is repeated if S20 determines that grinding is not complete).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani with the teachings of Watanabe to incorporate rotating the workpiece a defined angular amount between determining the position of the first contact and the determining the position of the second contact because rotating the workpiece a defined angular amount enables the device to determine if slip of the workpiece has happened (col 2, lines 7-10, summarized).
	Regarding claim 10 (Original), Mizutani discloses in figure 1, a grinding machine (10) including one or more grinding wheels (21 or 22), comprising: 
	a workpiece holder (13 and 14) that releasably holds (col 4, lines 6-9, 14, releases W) a crankshaft (W) and is configured to rotate the crankshaft about a longitudinal axis (col 4, lines 4-6, 13 rotatably carries W); 
	a spindle assembly (20), that is moveable in at least two directions (col 3, 61-62, 20 moves in X-axis and thus in the forward direction and in the backward direction and thus moves in two directions), including a spindle shaft (23) and a grinding wheel (21) attached to the spindle shaft (23); and 
	a microprocessor (40) configured to measure electrical power consumed by a spindle drive motor (col 4, lines 61-63, 40 measures the signal from 26), wherein the grinding machine moves the grinding wheel into contact with the crankshaft at a first angular position (col 4, lines 22-26, 21 contacts W at a first angular position in the rough grinding step), detects contact between the grinding wheel and the crankshaft based on a change in the electrical power consumed by the spindle drive motor (col 4, lines 22-26), determines a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (col 4, line 64 – col 5, line 21, 40 controls the movement and position of the grinding wheel to the workpiece), moves the grinding wheel away from the crankshaft (col 14, lines 41-52, 108 which controls the movement of 21 moves away), moves the grinding wheel into contact with the crankshaft at a second angular position (col 14, lines 41-52, 108 moves back to the starting position), determines a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (col 4, lines 22-26, 22 contacts W for the finishing grinding step), and determines a position of a crankshaft surface (col 4, line 64 – col 5, line 21, 40 controls the movement and position of the grinding wheel to the workpiece).
	Mizutani does not explicitly disclose rotating the crankshaft a defined angular amount.
	Watanabe teaches in figures 1 and 2B, a grinding machine including one or more grinding wheels, comprising: 
	a workpiece holder (13 and 17) that releasably holds a crankshaft (col 4, lines 3-23) and is configured to rotate the crankshaft about a longitudinal axis (col 4, lines 3-23, rotationally driven by 16); 
	a spindle assembly (21), that is moveable in at least two directions (col 4, lines 24-32, 21 is movable in the forward direction and in the rearward direction, making 21 movable in two directions), including a spindle shaft (24) and a grinding wheel (23) attached to the spindle shaft (23 is attached to 24); and 
	wherein the grinding machine moves the grinding wheel into contact with the crankshaft at a first angular position (S11), detects contact between the grinding wheel and the crankshaft (S12), determines a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (S13, where the rotational phase give a position of the grinding wheel), moves the grinding wheel away from the crankshaft (S19), rotates the crankshaft a defined angular amount (S19 happens when the crankshaft is rotated a defined angular amount of slip, a number of rotations at a lower rate to grind to an end point which a set number of rotations which is a defined angular amount), moves the grinding wheel into contact with the crankshaft at a second angular position (S19 re-engages the crankshaft and then S11 is repeated if S20 determines that grinding is not complete), determines a position of the grinding wheel based on the detected contact between the grinding wheel and the crankshaft (S12 is repeated), and determines a position of a crankshaft surface (S13 is repeated if S20 determines that grinding is not complete).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani with the teachings of Watanabe to incorporate rotating the workpiece a defined angular amount between determining the position of the first contact and the determining the position of the second contact because rotating the workpiece a defined angular amount enables the device to determine if slip of the workpiece has happened (col 2, lines 7-10, summarized).
	Regarding claim 13 (Original), Mizutani as modified further discloses the grinding machine recited in claim 10, wherein the workpiece holder comprises a headstock (13) and a footstock (14).
	Regarding claim 14 (Original), Mizutani as modified further discloses the grinding machine recited in claim 10, wherein the microprocessor detects an increase in electrical power (col 4, lines 61-63, 40 measures the signal from 26, where 26 has a signal with varying electrical power and thus can detect and increase and a decrease in electrical power).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US Patent No. 8,172,644) in view of Watanabe (US Patent No. 11,117,240), as applied to claim 1 above, and in further view of Barbosa et al (US PGPUB No. 2018/0311789), hereinafter referred to as Mizutani, Watanabe, and Barbosa, respectively.
	Regarding claim 2 (Original), Mizutani as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the acoustic emission sensor is a microphone.
	Barbosa teaches in figure 1, a workpiece grinding apparatus comprising:
	a grinding tool (4) for use on a workpiece (2);
	a grinding tool actuator (7) to move the grinding tool next to the workpiece (2); and
	a plurality of acoustic sensors (13) to monitor the grinding of the workpiece (2);
	wherein the plurality of acoustic sensors are microphones (13 is shown to be a plurality of microphones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mizutani with the teachings of Barbosa to incorporate the microphones as the acoustic sensors because per MPEP 2141(III)(B) it has been held that the simple substitution of elements is obvious over the prior art. Where in the instant case, each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the microphones of Barbosa for the acoustic sensor of Mizutani as modified. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Claims 4-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US Patent No. 8,172,644) in view of Watanabe (US Patent No. 11,117,240), as applied to claims 1, 7, and 10, respectively, hereinafter referred to as Mizutani, Watanabe, and Wegmann, respectively.
	Regarding claims 4 (Original) and 11 (Original), Mizutani as modified discloses the elements of the claimed invention as stated above in claims 1 and 10, respectively, but does not explicitly disclose further comprising a touch probe.
	Wegmann teaches in figure 1, a grinding machine including one or more grinding wheels (5), comprising: 
	a workpiece holder (6) that releasably holds a crankshaft (7) and is configured to rotate the crankshaft about a longitudinal axis (fig 4, 7 is rotated about a longitudinal axis);
	a spindle assembly (2), that is moveable in at least two directions (f is in the forward and backward directions), including a spindle shaft (4) and a grinding wheel attached to the spindle shaft (5); 
	an acoustic emission sensor (col 2, lines 32-48, 9 which includes 10 being a sensor that detects acoustic signals) coupled to the grinding machine (col 2, lines 32-35, 9 is mounted on the framework); and
	a touch probe (col 2, lines 32-48, 9 is a feeler that directly contact the workpiece and is thus a touch probe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mizutani with the teachings of Wegmann to incorporate the acoustic sensor to be a touch probe because this allows the sensor to directly contact the workpiece which reduces ambient noises (col 3, lines 1-10, summarized).
	Regarding claims 5 (Original) and 12 (Original), Mizutani as modified discloses the elements of the claimed invention as stated above in claims 1 and 10, respectively, but does not explicitly disclose further comprising a feeler gauge.
	Wegmann teaches in figure 1, a grinding machine including one or more grinding wheels (5), comprising: 
	a workpiece holder (6) that releasably holds a crankshaft (7) and is configured to rotate the crankshaft about a longitudinal axis (fig 4, 7 is rotated about a longitudinal axis);
	a spindle assembly (2), that is moveable in at least two directions (f is in the forward and backward directions), including a spindle shaft (4) and a grinding wheel attached to the spindle shaft (5); 
	an acoustic emission sensor (col 2, lines 32-48, 9 which includes 10 being a sensor that detects acoustic signals) coupled to the grinding machine (col 2, lines 32-35, 9 is mounted on the framework); and
	a feeler gauge (col 2, lines 32-48, 9 is a feeler that directly contact the workpiece and is thus a feeler gauge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mizutani with the teachings of Wegmann to incorporate the acoustic sensor to be a feeler gauge because this allows the sensor to directly contact the workpiece which reduces ambient noises (col 3, lines 1-10, summarized).
	Regarding claim 8, Mizutani as modified discloses the elements of the claimed invention as stated above in claim 7, but does not explicitly disclose the steps of moving a touch probe into contact with the workpiece before moving the grinding wheel into contact with the workpiece.
	Wegmann teaches in figure 1, a grinding machine including one or more grinding wheels (5), comprising: 
	a workpiece holder (6) that releasably holds a crankshaft (7) and is configured to rotate the crankshaft about a longitudinal axis (fig 4, 7 is rotated about a longitudinal axis);
	a spindle assembly (2), that is moveable in at least two directions (f is in the forward and backward directions), including a spindle shaft (4) and a grinding wheel attached to the spindle shaft (5); 
	an acoustic emission sensor (col 2, lines 32-48, 9 which includes 10 being a sensor that detects acoustic signals) coupled to the grinding machine (col 2, lines 32-35, 9 is mounted on the framework); and
	a touch probe (col 2, lines 32-48, 9 is a feeler that directly contact the workpiece and is thus a touch probe); and 
	the steps of moving the touch probe (9) into contact with the workpiece (7) before moving the grinding wheel into contact with the workpiece (9 is always in contact with 7 and as such then per col 4, lines 10-23, the grinding wheel is brought into contact with the workpiece after the workpiece is mounted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mizutani with the teachings of Wegmann to incorporate the acoustic sensor to be a touch probe and to touch the workpiece before the grinding wheel because this allows the sensor to directly contact the workpiece which reduces ambient noises (col 3, lines 1-10, summarized).
	Regarding claim 9 (Original), Mizutani as modified further discloses the method of claim 8, wherein the touch probe contacts the workpiece at a plurality of angular positions (9 is always in contact with 7 such that 9 is in contact at angles from 0 to 360 degrees around 7 and is thus contacting the workpiece 7 at a plurality of angular positions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liskow (US Patent No. 6,645,047) teaches a sensor to determine the rotational angle of a crankshaft. Hykes et al (US Patent No. 5,919,081) teaches a method for grinding a crankshaft and the distance of the crankshaft in feed is adjusted and therefore rotated a defined angular amount. Pflager et al (US Patent No. 7,815,493) teaches a shoe for contacting a crankshaft for determining the position of the crankshaft.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723